Appellate Case: 22-6044     Document: 010110730065       Date Filed: 08/25/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 25, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-6044
                                                     (D.C. No. 5:04-CR-00172-F-1)
  BRITT JARRIEL HAMMONS,                                     (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

       Britt Hammons appeals the district court’s denial in part and dismissal in part

 of his motion for sentence reduction and compassionate release under 18 U.S.C.

 § 3582(c)(1). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   BACKGROUND

       In 2004, Hammons pleaded guilty to one count of being a felon in possession

 of a firearm, in violation of 18 U.S.C. § 922(g)(1). Because he qualified as an armed



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially help determine this appeal. See
 Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-6044    Document: 010110730065         Date Filed: 08/25/2022    Page: 2



 career criminal under 18 U.S.C. § 924(e), he was given a fifteen-year mandatory

 minimum sentence to be served consecutively to sentences he was serving for

 unrelated state convictions. He began serving his federal sentence in 2013.

       In February 2022, Hammons moved for a sentence reduction equal to the rest

 of his sentence. As extraordinary and compelling reasons for release, Hammons cited

 the COVID-19 pandemic, his medical conditions, his housing conditions, and the

 need to care for his ailing mother.

       The district court dismissed Hammons’s motion for lack of exhaustion as to

 his request for a sentence reduction based on his mother’s health.1 But finding that he

 had otherwise exhausted his claim, the district court moved to the merits of the

 motion. The court recognized Hammons’s “medical conditions in combination with

 the ongoing pandemic (including the transmission of the omicron variant) and his

 participation in rehabilitative programs.” Prelim. R. at 18. But it still concluded that

 the 18 U.S.C. § 3553(a) factors weighed against reducing his sentence given (1) the

 seriousness of Hammons’s offense, (2) his lengthy criminal history, (3) his attempt to

 escape from imprisonment, and (4) his many infractions while incarcerated. So the

 court denied his motion for sentence reduction. Hammons timely appealed.

                                       DISCUSSION

       We review a district court’s order denying a § 3582(c)(1)(A) motion for abuse

 of discretion. United States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021).



       1
           Hammons does not challenge this ruling on appeal.
                                             2
Appellate Case: 22-6044    Document: 010110730065        Date Filed: 08/25/2022     Page: 3



 Relevant here, the weighing of the § 3553(a) factors is committed to the discretion of

 the district court. United States v. Hald, 8 F.4th 932, 949 (10th Cir. 2021). So we will

 not reverse absent “a definite and firm conviction that the lower court made a clear

 error of judgment or exceeded the bounds of permissible choice in the

 circumstances.” Id. (citation omitted).

       In reviewing a motion under 18 U.S.C. § 3582(c)(1)(A), a district court must

 (1) “find whether extraordinary and compelling reasons warrant a sentence

 reduction,” (2) find whether a sentence “reduction is consistent with applicable

 policy statements issued by the Sentencing Commission,” and (3) “consider any

 applicable § 3553(a) factors and determine whether, in its discretion, the reduction

 authorized by steps one and two is warranted in whole or in part under the particular

 circumstances of the case.” United States v. Maumau, 993 F.3d 821, 831 (10th Cir.

 2021) (brackets and internal quotations omitted).2 If a defendant’s motion fails any of

 these steps, the district court may deny the motion without addressing the others. See

 United States v. McGee, 992 F.3d 1035, 1043 (10th Cir. 2021).




       2
          The § 3553(a) factors are: (1) “the nature and circumstances of the offense
 and the history and characteristics of the defendant”; (2) “the need for the sentence
 imposed to reflect the seriousness of the offense”; (3) “the kinds of sentences
 available”; (4) “the kind[] of sentence and the sentencing range established for” the
 offense at the time of sentencing; (5) “any pertinent policy statement” in effect at the
 time of the defendant’s sentencing; (6) “the need to avoid unwarranted sentence
 disparities among defendants with similar records who have been found guilty of
 similar conduct”; and (7) “the need to provide restitution to any victims of the
 offense.” 18 U.S.C. § 3553(a)(1)–(7).
                                            3
Appellate Case: 22-6044    Document: 010110730065        Date Filed: 08/25/2022     Page: 4



       Liberally construing Hammons’s Opening Brief,3 he seems to argue that the

 district court disregarded that he “has completed countless evidence-based recidivism

 reduction programs” and that he “has indeed changed for the good.” Op. Br. at 4

 (cleaned up). We interpret this as a challenge to the district court’s § 3553(a)

 analysis.

       The problem for Hammons is that the district court did acknowledge

 Hammons’s participation in rehabilitative programs. See Prelim. R. at 18

 (“[Hammons’s] participation in rehabilitative programs [is] acknowledged[.]”).

 Moreover, our review of the court’s § 3553(a) analysis does not leave us with a firm

 conviction that the court clearly erred in judgment or exceeded the bounds of

 permissible choice given the circumstances. Hald, 8 F.4th at 949. So we find no

 abuse of discretion in the court’s § 3553(a) analysis. As a result, we need not address

 Hammons’s argument that the district court erred by not following “the facts and

 statements made by the [Centers for Disease Control and Prevention].” Op. Br. at 3.

       Hammons also argues that the district court failed to address an argument in

 his reply brief because the court erroneously denied his compassionate-release

 motion before he filed his reply brief. Even assuming that the brief was timely filed4


       3
        Because Hammons is proceeding pro se, “we liberally construe his filings,
 but we will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir.
 2013).
       4
          His reply brief was post-marked approximately three weeks after the
 government filed its response to his motion, and one week after the district court
 issued its order denying his motion.

                                             4
Appellate Case: 22-6044     Document: 010110730065        Date Filed: 08/25/2022     Page: 5



 and that Hammons had a right to file a reply brief—both of which we greatly doubt

 after reviewing the Western District of Oklahoma’s Local Rules—and even if the

 district court issued its order prematurely, this argument is meritless.

       Hammons’s supposedly missed argument pertains to the Supreme Court’s

 decision in Wooden v. United States, 142 S. Ct. 1063 (2022).5 Hammons contends

 that if he were sentenced post-Wooden he “wouldn’t have received 180 months.” Op.

 Br. at 3. So in his view, it is only fair that his sentence be reduced to the sentence he

 would allegedly receive today: 120 months’ imprisonment. Id. at 4. Putting aside the

 dubious validity of Hammons’s Wooden argument, Hammons did not cite or discuss

 Wooden in his reply brief or at any time prior to appeal. And we need not consider

 arguments raised for the first time on appeal. See Valdez v. Squier, 676 F.3d 935, 950

 (10th Cir. 2012).

                                     CONCLUSION

       For these reasons, we conclude that the district court did not abuse its

 discretion in denying Hammons’s motion for sentence reduction and compassionate




       5
        In Wooden, the Supreme Court provided guidance on how to determine
 whether offenses occurred on separate occasions for purposes of the Armed Career
 Criminal Act. 142 S. Ct. at 1070–71.
                                             5
Appellate Case: 22-6044   Document: 010110730065     Date Filed: 08/25/2022   Page: 6



 release. Thus, we affirm. We grant Hammons’s motion to proceed in forma pauperis

 on appeal.


                                         Entered for the Court


                                         Gregory A. Phillips
                                         Circuit Judge




                                         6